internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-111222-00 date date parent sub sub sub npsub2 npsub1 new parent a date a date b date c this letter responds to a letter dated date requesting a ruling pursuant to sec_1504 of the internal_revenue_code that the secretary waive the general_rule set forth in sec_1504 additional information was received in letters dated date and date the information submitted indicates that on date a parent was the common parent of an affiliated_group_of_corporations the old parent group that filed a consolidated_return the old parent group consisted of sub sub sub the historic subsidiaries and parent on date a new parent was the common parent of an affiliated_group of plr-111222-00 corporations the new parent group that filed a consolidated_return the new parent group included npsub1 a wholly owned subsidiary of new parent and npsub2 a wholly owned subsidiary of npsub1 on date a npsub2 acquired a which is more than of parent’s outstanding common_stock in a taxable transaction as a result parent and the historic subsidiaries became affiliated members of the new parent group within the meaning of sec_1504 the old parent group was thereby terminated the old parent group filed a final consolidated_return for the period beginning on the first day of its taxable_year and ending on date a beginning the day after date a parent and the historic subsidiaries joined with new parent and its subsidiaries in the filing of the new parent group's consolidated_return during this period several additional corporations became affiliated subsidiaries of parent the new subsidiaries as a result of certain transactions that took place on date b the last day of the new parent group's taxable_year parent became disaffiliated from npsub2 and the new parent group parent has represented and submitted substantial information demonstrating that such transactions have been undertaken for valid business reasons sec_1504 provides that if a corporation is included in a consolidated_return filed by an affiliated_group_of_corporations and such corporation ceases to be a member of such group such corporation and any successor of such corporation may not be included in any consolidated_return filed by the affiliated_group or by any other affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable_year in which it ceased to be a member of such affiliated_group parent wishes to file a consolidated_return with its subsidiaries including the historic subsidiaries for the taxable_year beginning date c which is the day after date b and within years of date a and for subsequent taxable years because parent and the historic subsidiaries are outside the scope of revproc_91_71 1991_2_cb_900 which grants an automatic waiver of sec_1504 in certain circumstances parent and the historic subsidiaries are seeking a waiver under sec_1504 in connection with its ruling_request parent has represented that the disaffiliation on date a and reconsolidation on date c of the old parent group with the new subsidiaries will not provide a benefit of a reduction in income increase in loss or any other deduction credit or allowance that would not otherwise be secured or have been secured had the disaffiliation and reconsolidation not occurred including but not limited to the use of a net_operating_loss or credit that would have otherwise expired in making this representation the net tax consequences to all parties have been considered based solely on the facts and information submitted and the representation set forth above the five-year waiting_period for reconsolidating prescribed in plr-111222-00 a a is waived with respect to parent and the historic subsidiaries provided that parent the historic subsidiaries and the new subsidiaries constitute an affiliated_group_of_corporations within the meaning of sec_1504 those corporations may file a consolidated_return for the taxable_year beginning date c subject_to any other applicable limitations on the ability to file consolidated_returns not discussed above no opinion is expresses about the tax treatment of the transactions described in this letter under any other provisions of the code and regulations not specifically covered by the above ruling we specifically express no opinion as to whether or not parent the historic subsidiaries and the new subsidiaries constitute an affiliated_group and whether or not the old parent group became disaffiliated from the npsub2 group on date b this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter should be attached to the applicable federal_income_tax return of the taxpayer sincerely assistant chief_counsel corporate by assistant to the branch chief branch
